466 So. 2d 1211 (1985)
Domingo GARCIA, Appellant,
v.
STATE of Florida, Appellee.
No. 84-174.
District Court of Appeal of Florida, Fourth District.
April 10, 1985.
*1212 Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Marlyn J. Altman, Asst. Atty. Gen., West Palm Beach, for appellee.
BARKETT, Judge.
We vacate the sentence imposed. The trial court deviated from the guidelines without written justification. We note in passing that a court may not depart from the guidelines simply because a defendant testifies at trial that he did not commit the crime alleged. Bowdoin v. State, 464 So. 2d 596 (Fla. 4th DCA 1985); Mischler v. State, 458 So. 2d 37 (Fla. 4th DCA 1984). See also Hubler v. State, 458 So. 2d 350 (Fla. 1st DCA 1984).
We reverse the sentence and remand for resentencing in accordance with the guidelines. Should the court deviate from the recommended range, the reasons must be clear, convincing, and in writing in accordance with Boynton v. State (Fla. 4th DCA March 27, 1985).
ANSTEAD, C.J., and GLICKSTEIN, J., concur.